COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS
 Cause number:            01-18-00425-CV
 Style:                   Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi
 Date motions filed*:     February 14, 2019
 Type of motions:         Motion for Withdrawal of Counsel; Motion to Extend Time to File Brief
 Party filing motions:    Appellant’s counsel Jetty Abraham
 Document to be filed:    Notice to pro se appellant; Appellant’s brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 January 28, 2019
        Number of extensions granted:          0      Current Due Date: February 19, 2019
        Date Requested:                    N/A

Ordered that motions are:
      ☒ Granted
              If documents are to be filed, documents due: 3/4/19 (notice); 3/21/19 (brief).
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _Appellant’s counsel’s motions for withdrawal of counsel and extension of time
      to file brief, to allow her client time to obtain new counsel, are granted. See TEX. R. APP.
      P. 6.5(a). Accordingly, the Clerk of this Court is directed to remove Jetty Abraham as
      counsel for appellant. Ms. Abraham is ordered to comply with her notification obligations
      by serving a copy of the motion to withdraw and this Order and the notice required under
      Rule 6.5(c) to the pro se appellant and by filing a copy of the notice with the Clerk of this
      Court within ten days of the date of this Order. See id. 6.5(c). Appellant’s pro se brief
      must be filed within 30 days of the date of this Order, or by March 21, 2019, unless
      appellant files an extension or new counsel files an appearance with an extension request._

Judge’s signature: __/s/ Evelyn V. Keyes____________
                   x Acting individually      Acting for the Court
Date: __February 21, 2019____